





CITATION:
R. v. Mercieca, 2011 ONCA 710



DATE: 20111114



DOCKET: C53666



COURT OF APPEAL FOR ONTARIO



Simmons, Cronk and Blair JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Jordan Mercieca



Appellant



Julie Santarossa, for the appellant



Scott Latimer, for the respondent



Heard and released orally:
November 3, 2011



On appeal from the conviction entered on October 26, 2010
          and the sentence imposed on April 8, 2011 by Justice David Salmers of the
          Superior Court of Justice.



ENDORSEMENT



[1]

Following a jury trial,
the
    appellant was convicted of aggravated assault and sentenced to three years
    imprisonment.

[2]

The offence involved a
    vicious assault on a man previously rendered senseless and defenceless by a
    blow to the head with an umbrella pole by an unknown assailant.

[3]

The trial judge gave
    thorough and careful reasons considering all the relevant factors. We are not
    persuaded he committed any error in principle in imposing a sentence of three
    years imprisonment.

[4]

That said, in our view,
    the fresh evidence demonstrates that the appellant has made significant strides
    towards his rehabilitation and that, in fact, he appears to have turned his
    life around. While we consider that
the three year
    sentence was fit at the time it was imposed, as the Crown responsibly
    acknowledges, the fresh evidence demonstrates that the appellant's
    rehabilitative efforts warrant recognition.

[5]

In the circumstances,
    leave to appeal sentence is granted, the appeal is allowed and the sentence is
    reduced to two years imprisonment.

[6]

The conviction appeal
    is dismissed as abandoned.

Signed:           Janet Simmons
    J.A.

E. A. Cronk
    J.A.

R. A. Blair
    J.A.


